                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                    Case No. 0:19-cr-00183-ADM-KMM

                    Plaintiff,

v.
                                                           ORDER
 2. JOAQUIN BARAJAS-GARCIA,

                    Defendant.


      This matter is before the Court on the parties’ pretrial motions for
discovery and disclosure. The Court held a hearing on the motions on September
4, 2019. Based on the written submissions, the oral argument, and all the files
and proceedings herein, the Court enters the following Order.

      1.    The Government’s Motion for Discovery Pursuant to Federal Rules of
Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2. The government’s motion is
GRANTED. Mr. Barajas-Garcia shall provide discovery and disclosure as
required by the applicable Federal Rules of Criminal Procedure.

      2.    Mr. Barajas-Garcia’s Motion for Immediate Production of All
Discovery Required by Federal Rules of Criminal Procedure 12, 16, and 26. The
motion is GRANTED and the government shall provide discovery as required by
the applicable Federal Rules of Criminal Procedure. The Court notes that the
government opposes entry of a Court Order requiring the disclosure of Jencks
Act Materials prior to direct examination, but has agreed to disclose any such
evidence not already disclosed at least three days prior to trial to avoid
unnecessary delays. The Court appreciates the government’s willingness to
make such disclosures and encourages the government to consider providing
such information to the defense as early as possible.




                                         1
      3.    Mr. Barajas-Garcia's Motion for the Production of Informants for the
Purpose of Conducting Pretrial Interviews. The government represents that this
case involves two informants, one of whom merely provided information that
police used to obtain a search warrant. The government asserts that this
informant is merely a “tipster” whose identity is “not subject to compulsion”
pursuant to United States v. Bradley, 924 F.3d 476, 482 (8th Cir. 2019). The
government represents that the other informant may be a “percipient witness to
matters relevant to the charges in the Indictment as to [Mr. Barajas-Garcia’s]
co-defendant [Erwin Yered] Veas-Villegas only—by virtue of conducting two
controlled purchases of heroin from him.” [Gov’t Resp. at 2.]

      This motion is DENIED IN PART and PROVISIONALLY GRANTED. During
the September 4th hearing, counsel for Mr. Barajas-Garcia conceded that
disclosure of the first informant, who provided nothing other than information
used to obtain a search warrant, was a mere “tipster” for whom disclosure
would not be required. Based on the governing case law and that concession, the
motion is denied in part, and the government is not required to provide
information regarding that individual.

      With respect to disclosure of the second informant, at the hearing the
Court discussed the government’s theory on the issue with counsel for the
parties in an effort to determine whether disclosure of information concerning
that individual would be required, in part because the informant may provide
evidence that is exculpatory as to Mr. Barajas-Garcia. Based on the information
available at the hearing, the Court provisionally granted the motion to require
disclosure of information about this individual because it appears potentially
exculpatory for the defense.

      However, the Court did not require immediate disclosure of that
information. Instead, the Court instructed the parties to discuss the timing of
such disclosures. Furthermore, because the issue of disclosure of information
about this individual has not been the subject of extensive briefing, the Court



                                         2
required counsel for the government to advise defense counsel whether the
government would oppose the disclosure requirement no later than September
18, 2019. If the government intends to oppose that ruling, the parties were
directed to submit additional briefing on the issue in connection with the post-
hearing briefing required for the pending motions to suppress evidence and
statements.

      4.      Mr. Barajas-Garcia’s Motion for an Order to Preserve all Handwritten
and Recorded Notes of Interviews, Debriefings, or Surveillances. The motion for
preservation of the government’s rough notes is GRANTED. Production of rough
notes is not required by this Order.


Date: September 10, 2019                     s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge




                                         3
